DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 17/035,225 filed on September 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 with the associated claims filed on 08/10/2021 responding to the Office action mailed on 06/15/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 3-5, 7, 8, and 17-20.

 Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to an invention non-elected without traverse.  Accordingly, claims 9-16 have been cancelled.
In the claims:
Cancel claims 9-16.

Allowable Subject Matter           
Claims 1, 3-5, 7, 8, and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art of record Kobayashi (US 2015/0264283) discloses most aspects of the claimed invention.  However, Kobayashi does not disclose that “in the electric potential adjustment layer, a P-type material in the remaining region other than the channel threshold adjustment region is non-uniformly doped so that a doping concentration of the P-type material in the electric potential adjustment layer decreases in 2 of 1 1a direction in which the electric potential decreases”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/Primary Examiner, Art Unit 2814